DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3-4, 7-9, 14-15, 17-18 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claims 1, 9 and 15, the prior art of record fails to anticipate or render obvious communicating with a plurality of content sources with which a user has registered via one or more online accounts to establish authenticated relationships with the plurality of content sources, receiving for each established relationship, authentication information, sending device registration information to a federated identity service to register the media presentation device with the federated identity service, sending a request to the federated identity service for an electronic programming guide and receiving the electronic program guide from the federated identity service, wherein the received electronic program guide comprises a listing of content sources corresponding to the authenticated information, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jason P Salce
Senior Examiner
Art Unit 2421


January 5, 2021